 



EXHIBIT 10.2
SECOND AMENDMENT TO
REVOLVING CREDIT AND LETTER OF CREDIT ISSUANCE AGREEMENT
By and Among
RTI INTERNATIONAL METALS, INC.,
as Borrower
and
THE FINANCIAL INSTITUTIONS PARTY HERETO,
as Lenders
and
NATIONAL CITY BANK OF PENNSYLVANIA
and
COMERICA BANK
as Documentation Agents
and
PNC BANK, NATIONAL ASSOCIATION,
as Agent
Dated as of July 25, 2006
and arranged by:
PNC CAPITAL MARKETS, INC.,
as sole arranger





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I AMENDMENTS TO ORIGINAL CREDIT AGREEMENT
    1  
Section 1.01. Additional Definitions
    1  
Section 1.02. Amendment to Section 7.01
    2  
Section 1.03. Amendment to Section 7.14
    2  
Section 1.04. Addition of Schedule 1.01(d)
    2  
Section 1.05. Revision of Schedule 4.03
    2  
Section 1.06. Revision of Schedule 4.03
    2  
Section 1.07. Revision of Schedule 7.03
    2  
Section 1.08. No Other Amendments
    2  
 
       
ARTICLE II BORROWER’S SUPPLEMENTAL REPRESENTATIONS
    3  
Section 2.01 Incorporation by Reference
    3  
Section 2.02. Corporate Authority
    3  
Section 2.03. Capitalization and Ownership
    3  
Section 2.04. Validity of this First Amendment
    3  
Section 2.05. No Conflict
    3  
Section 2.06. Consents and Approvals
    3  
Section 2.07. Financial Statements
    3  
Section 2.08. Absence of Litigation
    4  
Section 2.09. No Material Adverse Change
    4  
Section 2.10. Full Disclosure
    4  
 
       
ARTICLE III CONDITIONS PRECEDENT
    4  
Section 3.01. Conditions Precedent
    4  
 
       
ARTICLE IV GENERAL PROVISIONS
    5  
Section 4.01. Ratification of Terms
    5  
Section 4.02. References
    5  
Section 4.03. Incorporation Into Original Credit Agreement
    5  
Section 4.04. Counterparts
    6  
Section 4.05. Capitalized Terms
    6  
Section 4.06. Taxes
    6  
Section 4.07. Costs and Expenses
    6  
Section 4.08. Severability
    6  
Section 4.09. Governing Law
    6  
Section 4.10. Headings
    6  

- i -



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A Consent to Second Amendment to Revolving Credit and Letter of Credit
Issuance Agreement
SCHEDULES
Additional Schedule 1.01(d) — Location of RTI-Claro Facility
Revised Schedule 4.01 — Jurisdictions of Incorporation and Qualification of
Borrower and Subsidiaries
Revised Schedule 4.03 — Interests in Subsidiaries and Other Entities
Revised Schedule 7.03 — Other Investments

- ii -



--------------------------------------------------------------------------------



 



SECOND AMENDMENT TO
REVOLVING CREDIT AND LETTER OF CREDIT ISSUANCE AGREEMENT
THIS SECOND AMENDMENT TO REVOLVING CREDIT AND LETTER OF CREDIT ISSUANCE
AGREEMENT (this “Second Amendment”) dated as of July 25, 2006, by and among RTI
INTERNATIONAL METALS, INC., an Ohio corporation (as more fully defined below,
the “Borrower”), the financial institutions a party hereto as lenders, NATIONAL
CITY BANK OF PENNSYLVANIA and COMERICA BANK, as documentation agents (the
“Documentation Agents”), and PNC BANK, NATIONAL ASSOCIATION, as agent for each
L/C Issuer (as hereinafter defined) and the Lenders under this Agreement (in
such capacity, as more fully defined below, the “Agent”), is made and entered
into with respect to that certain Revolving Credit and Letter of Credit Issuance
Agreement dated as of April 12, 2002, as amended by that certain First Amendment
to Revolving Credit and Letter of Credit Issuance Agreement dated as of June 4,
2004 (such Revolving Credit Agreement, together with the exhibits and schedules
thereto and all amendments, modifications and supplements prior to the date
hereof, the “Original Credit Agreement”), is made by and among the Borrower, the
financial institutions a party thereto as lenders, the financial institutions a
party thereto as the documentation agents, the L/C Issuer and the Agent.
WITNESSETH:
WHEREAS, the Borrower has requested certain amendments to the terms of the
Original Credit Agreement to accommodate of an additional financing undertaken
by the Borrower;
WHEREAS, the Borrower, the financial institutions a party hereto as lenders, the
Documentation Agents, the L/C Issuer and the Agent have agreed pursuant to the
terms hereof to amend certain additional provisions of the Original Credit
Agreement on the terms set forth below; and
WHEREAS, the Borrower, the Documentation Agents, the Agent, the L/C Issuer and
the financial institutions a party hereto as lenders, acknowledge that PNC
Capital Markets, Inc. (“PNC Capital”), has acted as the lead arranger for this
amendment; provided however, PNC Capital is not, and shall not be, a party to
this Second Amendment.
NOW THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the Borrower, the financial institutions
a party hereto as lenders, the Documentation Agents, the L/C Issuer and the
Agent, with the intent to be legally bound hereby, agree that the Original
Credit Agreement shall be amended as follows:
ARTICLE I
AMENDMENTS TO ORIGINAL CREDIT AGREEMENT
Section 1.01. Additional Definitions. Section 1.1 of the Original Credit
Agreement is hereby amended such that the following definitions shall be added
thereto in the appropriate alphabetical order:
RTI-Claro means RTI Claro, Inc., a Canadian corporation, and its successors and
assigns.
RTI-Claro Facility means, collectively, those certain parcels of land described
in Schedule 1(d) attached hereto, and the buildings, improvements and fixtures
attached thereto or a part thereof or appurtenant thereto (whether now existing
or hereafter created or constructed), comprising a manufacturing facility which
produces and integrates machined components and complex mechanical and
electrical assemblies for applications requiring a high level of precision,
together with the administrative offices of RTI-Claro all located in Laval,
Province of Quebec, Canada and owned or to be owned in fee by RTI-Claro,
including without limitation, any equipment and machinery purchased or leased by
RTI-Claro and located on those certain parcels of land described in Schedule
1(d) attached hereto.
Second Amendment means that certain Second Amendment to Credit Agreement among
the Borrower, the Lenders, the Documentation Agents and the Agent dated as of
July 25, 2006.

 



--------------------------------------------------------------------------------



 



Second Amendment Closing shall mean the date of execution and delivery of the
Second Amendment and the other Loan Documents by the parties thereto on the
Second Amendment Closing Date.
Second Amendment Closing Date shall mean August 1, 2006.
Second Amendment Effective Date means August 1, 2006.
Section 1.02. Amendment to Section 7.01. Section 7.01 of the Original Credit
Agreement is hereby amended to add a new Subsection 7.01(vii) and Subsection
7.01(viii) and to amend and restate Subsection 7.01(vi) to read as follows:
               (vi) Indebtedness for borrowed money incurred with respect to the
design, construction, renovation, rehabilitation, repair, improvement and
operation of the RTI-Claro Facility by RTI-Claro; provided the aggregate amount
of such Indebtedness outstanding does not exceed $25,000,000 at any one time;
               (vii) a Guaranty by the Borrower of the Indebtedness of RTI-Claro
described in item (vi) of this Section 7.01; and
               (viii) Other Indebtedness of the Borrower not covered by items
(i) through (vii) above, provided that the aggregate amount of such Indebtedness
permitted by this item (viii) shall not exceed $50,000,000 at any one time
outstanding.
Section 1.03. Amendment to Section 7.14. Section 7.14 of the Original Credit
Agreement is hereby amended and restated to read as follows:
          7.14. Limitation on Negative Pledge Clauses. Neither the Borrower nor
any of its Subsidiaries shall enter into any agreement with any Person (other
than the Lenders pursuant hereto) which prohibits or limits the ability of the
Borrower or any of its Subsidiaries to create, incur, assume or suffer to exist
any Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired; provided that, notwithstanding the foregoing, RTI-Claro may
covenant to any lender that has advanced funds to RTI-Claro for the design,
construction, renovation, rehabilitation, repair improvement or operation of the
RTI-Claro Facility not to create, incur, assume or suffer to exist a Lien upon
the RTI-Claro Facility.
Section 1.04. Addition of Schedule 1.01(d). The Schedule 1.01(d) attached hereto
is hereby deemed appended to the Original Credit Agreement, as amended hereby,
as an additional schedule thereto.
Section 1.05. Revision of Schedule 4.01. Schedule 4.01 to the Original Credit
Agreement is hereby deleted and there is substituted therefore the Schedule 4.01
attached hereto.
Section 1.06. Revision of Schedule 4.03. Schedule 4.03 to the Original Credit
Agreement is hereby deleted and there is substituted therefore the Schedule 4.03
attached hereto.
Section 1.07. Revision of Schedule 7.03 Schedule 7.03 to the Original Credit
Agreement is hereby deleted and there is substituted therefore the Schedule 7.03
attached hereto.
Section 1.08. No Other Amendments. The amendments to the Original Credit
Agreement set forth in Sections 1.01 through 1.07 inclusive above do not either
implicitly or explicitly alter or amend, except as expressly provided in this
Second Amendment, the provisions of the Original Credit Agreement. The
amendments set forth in Sections 1.01 through 1.07 hereof do not waive, now or
in the future, compliance with any other covenant, term or condition to be
performed or complied with nor do they impair any rights or remedies of the
Lenders or the Agent under the Original Credit Agreement with respect to any
such violation. Nothing in this Second Amendment shall be deemed or construed to
be a release of, or a limitation upon, the Lenders’, Documentation Agents’ or
the Agent’s exercise of any of their respective rights and remedies under the
Original Credit Agreement and the other Loan Documents,

- 2 -



--------------------------------------------------------------------------------



 



whether arising as a consequence of any Events of Default which may now exist or
otherwise, and all such rights and remedies are hereby expressly reserved.
ARTICLE II
BORROWER’S SUPPLEMENTAL REPRESENTATIONS
Section 2.01. Incorporation by Reference. As an inducement to the Lenders, the
Documentation Agents and the Agent to enter into this Second Amendment, (i) the
Borrower hereby repeats and remakes herein, for the benefit of the Lenders, the
representations and warranties made by the Borrower in Sections 4.01 through
4.26, inclusive, of the Original Credit Agreement, as amended hereby, except
that for purposes hereof such representations and warranties shall be deemed to
extend to and cover this Second Amendment and are remade as of the Second
Amendment Effective Date, and (ii) the Borrower hereby represents and warrants
that on and as the Second Amendment Effective Date that no Default or Event of
Default has occurred and is continuing.
Section 2.02. Corporate Authority. As an inducement to the Lenders, the
Documentation Agents and the Agent to enter into this Second Amendment, the
Borrower hereby represents and warrants that the Borrower is duly authorized to
execute and deliver this Second Amendment; all necessary corporate action to
authorize the execution and delivery of this Second Amendment has been properly
taken; and it is and will continue to be duly authorized to borrow under the
Original Credit Agreement, as amended hereby, and to perform all of the other
terms and provisions of this Second Amendment and the Original Credit Agreement,
as amended hereby.
Section 2.03. Capitalization and Ownership. As of December 31, 2005, the
authorized capital stock of the Borrower consists of 50,000,000 shares of common
stock of which 23,131,211 shares are issued and 22,687,139 shares are
outstanding, and 5,000,000 shares of preferred stock, of which no shares were
issued and outstanding. All of the capital stock of the Borrower has been
validly issued and is fully paid and nonassessable.
Section 2.04. Validity of this Second Amendment. As an inducement to the
Lenders, the Documentation Agents and the Agent to enter into this Second
Amendment, the Borrower hereby represents and warrants that the execution and
delivery of this Second Amendment does not, and the borrowings contemplated by
the Original Credit Agreement, as amended hereby, and the performance by the
Borrower of its obligations under this Second Amendment and the Original Credit
Agreement, as amended hereby, will not contravene any provision of law, of the
Borrower’s Certificate of Incorporation or Bylaws, or the provisions of any
agreement to which the Borrower is a party or by which the Borrower is bound;
this Second Amendment constitutes the legal, valid and binding obligation of the
Borrower enforceable in accordance with its terms.
Section 2.05. No Conflict. Neither the execution and delivery by the Borrower of
this Second Amendment, nor the consummation of the transactions herein
contemplated, nor compliance with the terms and provisions hereof or of the
other Loan Documents by the Borrower will (i) conflict with, constitute a
default under or result in any breach of (A) the terms and conditions of the
certificate of incorporation, by-laws or other organizational documents of the
Borrower or (B) any Law or any agreement or instrument or order, writ, judgment,
injunction or decree to which the Borrower is a party or by which it is bound or
to which it is subject, which conflict, default or breach would cause a Material
Adverse Change, or (ii) result in the creation or enforcement of any Lien upon
any property (now or hereafter acquired) of the Borrower (other than the
Permitted Liens).
Section 2.06. Consents and Approvals. No consent, approval, exemption, order or
authorization of, or a registration or filing with any Official Body or any
other Person is required by any Law or any agreement in connection with the
execution, delivery and carrying out of this Second Amendment.
Section 2.07. Financial Statements.
(i) Financial Statements. The Borrower has delivered to the Agent the
consolidated annual audited financial statements of the Borrower and its
Subsidiaries for the Fiscal Year ended December 31, 2005. All such financial
statements are complete and correct in all material respects and fairly present
the consolidated financial condition of the Borrower and its Subsidiaries in all
material respects and the results of their operations as of the dates and for
the periods referred to, and have been prepared in accordance with GAAP
throughout the period included.

- 3 -



--------------------------------------------------------------------------------



 



(ii) Accuracy of Financial Statements. The Borrower and its Subsidiaries have no
liabilities, contingent or otherwise, that are not disclosed in the financial
statements referred to in clause (i) above and that would be required to be
disclosed in accordance with GAAP, except for those incurred since the date of
such financial statements in the ordinary course of business.
Section 2.08. Absence of Litigation. Except as set forth in the Forms 10-K,
10-Q, or 8-K most recently filed by the Borrower as of the Second Amendment
Effective Date, respectively, there are no actions, suits, investigations,
litigation or governmental proceedings pending or, to the Borrower’s knowledge,
threatened against the Borrower or any Consolidated Subsidiary or any of their
respective properties, which would have a Material Adverse Effect on the
Borrower and the Consolidated Subsidiaries taken as a whole, or which purport to
affect the legality, validity or enforceability of this Second Amendment, the
Agreement or the Notes.
Section 2.09. No Material Adverse Change. No event has occurred since
December 31, 2005, and is continuing which has had or would reasonably be
expected to have a Material Adverse Change.
Section 2.10. Full Disclosure. Neither this Second Amendment nor any Loan
Document, nor any certificate, statement, agreement or other document furnished
to the Agent, the L/C Issuer or any Lender in connection herewith or therewith,
contains any misstatement of a material fact or omits to state a material fact
necessary in order to make the statements contained herein and therein, in light
of the circumstances under which they were made, not misleading. There is no
fact known to the Borrower which materially adversely affects the business,
property, assets, financial condition, results of operations or prospects of the
Borrower and its Subsidiaries, taken as a whole, which has not been set forth in
this Second Amendment or the Loan Documents or in the certificates, statements,
agreements or other documents furnished in writing to the Agent, the Lenders or
the L/C Issuer prior to or at the date hereof in connection with the
transactions contemplated hereby and thereby.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.01. Conditions Precedent. Each of the following events or conditions
shall be a condition precedent to the effectiveness of this Second Amendment.
(i) The Agent shall have received duly executed counterpart originals of this
Second Amendment executed by the Borrower, the Lenders, the Documentation Agents
and the Agent; and the Subsidiary Guarantors shall have duly executed and
delivered the attached Consent of Subsidiary Guarantors;
(ii) The Borrower shall deliver to the Agent a certificate of the secretary or
assistant secretary of the Borrower dated the Second Amendment Closing Date
certifying:
(A) the corporate authority of the Borrower to execute, deliver and perform
under this Second Amendment;
(B) the names of the persons authorized on behalf of the Borrower to sign this
Second Amendment, together with the true signatures of such persons; and
(C) that the articles of incorporation and bylaws of the Borrower delivered to
the Agent on the Closing Date remain in full force and effect and have not been
modified;
(iii) The Borrower shall deliver to the Agent a certificate of the secretary or
assistant secretary of each Subsidiary Guarantor dated the Second Amendment
Closing Date certifying the names of the persons authorized on behalf of each
Subsidiary Guarantor to sign the Consent of Subsidiary Guarantors, together with
the true signatures of such persons;
(iv) The following statements shall be true and correct on the Second Amendment
Effective Date and on the date of the execution and delivery of this Second
Amendment by the Borrower:
(A) except to the extent modified in writing by the Borrower heretofore
delivered to the Lenders, the representations and warranties made pursuant to
Article II of this Second Amendment and in the other

- 4 -



--------------------------------------------------------------------------------



 



Loan Documents are true and correct on and as of the Second Amendment Effective
Date and as of the date of the execution and delivery of this Second Amendment
by the Borrower as though made on and as of such date in all material respects;
(B) no Event of Default or event which with the giving of notice or passage of
time or both would become an Event of Default has occurred and is continuing, or
would result from the execution of or performance under this Second Amendment;
and
(C) the Borrower has in all material respects performed all agreements,
covenants and conditions required to be performed on or prior to the date hereof
under the Original Credit Agreement and the other Loan Documents;
(v) There shall be delivered to the Agent for the benefit of each Lender a
written opinion of Dawne S. Hickton, Esquire, Senior Vice President of
Administration, Chief Administrative Officer and General Counsel for the
Borrower and the Subsidiary Guarantors, dated the Second Amendment Closing Date
and in form and substance reasonably satisfactory to the Agent and its counsel;
(vi) All legal details and proceedings in connection with the transactions
contemplated by this Second Amendment and the other Loan Documents shall be in
form and substance satisfactory to the Agent and its counsel, and the Agent
shall have received all such other counterpart originals or certified or other
copies of such documents and proceedings in connection with such transactions,
in form and substance reasonably satisfactory to the Agent and said counsel, as
the Agent or said counsel may reasonably request;
(vii) No Material Adverse Change shall have occurred since December 31, 2005,
and no material litigation shall have been instituted by or against the Borrower
or any Subsidiary or any of their respective material properties or assets; and
there shall be delivered to the Agent for the benefit of each Lender, the L/C
Issuer and the Agent a certificate of the Borrower dated the Second Amendment
Closing Date and signed by the Chief Executive Officer, President or Chief
Financial Officer of the Borrower to each such effect;
(viii) All material consents required to effectuate the transactions
contemplated hereby shall have been obtained; and
(ix) Receipt by the Agent of such other instruments, amendments, documents and
opinions of counsel as the Agent shall reasonably require, all of which shall be
satisfactory in form and content to the Agent and its counsel.
ARTICLE IV
GENERAL PROVISIONS
Section 4.01. Ratification of Terms. Except as expressly amended or waived by
this Second Amendment, the Original Credit Agreement and each and every
representation, warranty, covenant, term and condition contained therein is
specifically ratified and confirmed in all material respects. The Borrower
expressly ratifies and confirms the waiver of jury trial provisions contained in
the Original Credit Agreement and the other Loan Documents.
Section 4.02. References. All notices, communications, agreements, certificates,
documents or other instruments executed and delivered after the execution and
delivery of this Second Amendment in connection with the Agreement, any of the
other Loan Documents or the transactions contemplated thereby may refer to the
Original Credit Agreement without making specific reference to this Second
Amendment, but nevertheless all such references shall include this Second
Amendment unless the context requires otherwise. After the execution and
delivery of this Second Amendment by the Borrower and the effectiveness of this
Second Amendment, all references in the Original Credit Agreement and each of
the other Loan Documents to the “Agreement” shall be deemed to be references to
the Original Credit Agreement as amended hereby.
Section 4.03. Incorporation Into Original Credit Agreement. This Second
Amendment is deemed incorporated into, is to be construed in connection with and
is made a part of, the Original Credit Agreement as of the Second Amendment
Effective Date. To the extent that any term or provision of this Second
Amendment is or may be deemed expressly inconsistent with any term or provision
of the Original Credit Agreement, the terms and provisions hereof shall control.
For greater certainty, any calculations of the financial covenants under the
Original

- 5 -



--------------------------------------------------------------------------------



 



Credit Agreement for periods ending prior to the Second Amendment Effective Date
need only comply with the terms of the Original Credit Agreement as of the date
in question.
Section 4.04. Counterparts. This Second Amendment may be executed in different
counterparts, and by the different parties hereto on separate counterparts, each
of which when so executed shall be regarded as an original, and all such
counterparts shall constitute one Second Amendment. Delivery of an executed
signature page of a counterpart of this Second Amendment by telecopier shall be
as effective as delivery of a manually executed counterpart of this Second
Amendment.
Section 4.05. Capitalized Terms. Except for proper nouns and as otherwise
defined herein, capitalized terms used herein as defined terms shall have the
meanings ascribed to them in the Original Credit Agreement, as amended hereby.
Section 4.06. Taxes. The Borrower hereby agrees (i) to pay any and all stamp and
other taxes and fees payable or determined to be payable in connection with the
execution, delivery, filing and recording of this Second Amendment and (ii) to
save the Documentation Agents, the Agent and the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or omission to pay such taxes and fees.
Section 4.07. Costs and Expenses. The Borrower hereby agrees to pay all costs
and expenses of the Agent (including, without limitation, the reasonable fees
and the disbursements of the Agent’s special counsel, Tucker Arensberg, P.C.) in
connection with the preparation, execution and delivery of this Second Amendment
and the related documents.
Section 4.08. Severability. Any provision of this Second Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or enforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 4.09. Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE COMMONWEALTH OF PENNSYLVANIA WITHOUT REGARD TO THE PROVISIONS
THEREOF REGARDING CONFLICTS OF LAW.
Section 4.10. Headings. The headings of the sections in this Second Amendment
are for purposes of reference only and shall not be deemed to be a part hereof.
[Remainder of Page Left Intentionally Blank]

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Second Amendment to Revolving Credit and Letter of Credit
Issuance Agreement to be executed by their respective duly authorized officers
as of the date first written above
Borrower:

                      ATTEST/WITNESS:       RTI INTERNATIONAL METALS, INC., an
Ohio                 corporation    
 
                   
By:
          By:        
 
                   
Name:
          Name:        
 
                   
Title:
          Title:        
 
                   
 
                                Agent:    
 
                                PNC BANK, NATIONAL ASSOCIATION,                
as Agent    
 
                   
 
          By:        
 
                   
 
          Name:   David B. Gookin    
 
          Title:   Senior Vice President    
 
                                Documentation Agents:    
 
                                NATIONAL CITY BANK OF                
PENNSYLVANIA, as a Documentation Agent    
 
                   
 
          By:        
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                COMERICA BANK, as a Documentation Agent    
 
                   
 
          By:       (SEAL)
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                Lenders:    
 
                                PNC BANK, NATIONAL ASSOCIATION    
 
                   
 
          By:       (SEAL)
 
          Name:  
 
David B. Gookin    
 
          Title:   Senior Vice President    

[SIGNATURES OF LENDERS CONTINUED ON NEXT PAGE]





--------------------------------------------------------------------------------



 



[CONTINUATION OF SIGNATURES OF LENDERS TO SECOND AMENDMENT TO
CREDIT AGREEMENT DATED AS OF JULY 25, 2006]

                                  NATIONAL CITY BANK OF PENNSYLVANIA    
 
                   
 
          By:       (SEAL)
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                COMERICA BANK    
 
                   
 
          By:       (SEAL)
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                LaSALLE BANK NATIONAL ASSOCIATION    
 
                   
 
          By:       (SEAL)
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   
 
                                CITIZENS BANK OF PENNSYLVANIA    
 
                   
 
          By:       (SEAL)
 
          Name:  
 
   
 
                   
 
          Title:        
 
                   
 
                                FIFTH THIRD BANK    
 
                   
 
          By:       (SEAL)
 
                   
 
          Name:        
 
                   
 
          Title:        
 
                   





--------------------------------------------------------------------------------



 



EXHIBIT “A” TO
SECOND AMENDMENT TO REVOLVING CREDIT AND LETTER OF CREDIT ISSUANCE AGREEMENT
DATED AS OF JULY 25, 2006
CONSENT OF SUBSIDIARY GUARANTORS
     The undersigned parties, each a guarantor of the obligations, liabilities
and indebtedness of RTI International Metals, Inc., an Ohio corporation (the
“Borrower”), under and pursuant to that certain Revolving Credit and Letter of
Credit Issuance Agreement dated as of April 12, 2002, as amended (the “Credit
Agreement”), by and among the Borrower, the financial institutions a party
thereto as lenders, National City Bank of Pennsylvania and Comerica Bank, as
documentation agents, and PNC Bank, National Association, as agent, hereby
consents to the terms, provisions and conditions of the foregoing Second
Amendment to Revolving Credit and Letter of Credit Issuance Agreement dated as
of July 25, 2006 (the “Amendment”); and each of the undersigned does hereby
further acknowledge, confirm and agree that: (a) the undersigned’s obligations
under its Guaranty Agreement dated as of April 12, 2002 or June 4, 2004 (each
such Guaranty Agreement, as amended, modified or supplemented from time to time
herein referred to collectively as the “Guaranty”), relating to the obligations,
liabilities and indebtedness of the Borrower guaranteed pursuant to the terms of
the Guaranty, shall be unimpaired by the Amendment or any other prior amendment
to the Credit Agreement; (b) the term “Lender Obligations” as used in the
Guaranty includes (as obligations, liabilities and indebtedness of the Borrower
to the Bank absolutely, irrevocably and unconditionally guaranteed by each of
the undersigned), without limiting the definition of the term “Lender
Obligations” as defined in the Guaranty, the due, complete and punctual payment,
performance and observance by Borrower and its successors and assigns of all of
the terms, covenants, conditions, agreements and undertakings on the part of the
Borrower to be performed or observed under (i) the Credit Agreement as amended
by the Amendment; (ii) the related loan documents, and (iii) the reimbursement
obligations of the Borrower arising, from time to time, from the issuance of one
or more letters of credit for the account of the Borrower under the terms of the
Credit Agreement; (c) none of the undersigned have any defenses, setoffs,
counterclaims, discounts or charges of any kind against the Bank, its officers,
directors, employees, agents or attorneys with respect to the Guaranty; and
(d) all of the terms, conditions and covenants in the Guaranty remain unaltered
and in full force and effect and are hereby ratified and confirmed and apply to
secure the payment of the Lender Obligations (as defined in the Guaranty), as
modified by the Amendment. Each of the undersigned hereby certifies that all
representations and warranties made by the undersigned in the Guaranty are true
and correct and remade for the benefit of the Lenders and agents as of the date
of.
     Each of the undersigned hereby ratifies and confirms any and all
indemnification and waiver of jury trial provisions contained in the Guaranty.
This Consent shall be construed in connection with and as part of the Guaranty,
and the Guaranty is hereby modified to include this Consent. Any initially
capitalized terms used in this Consent without definition shall have the
meanings assigned to those terms in the Amendment including those definitions
from the various Loan Documents incorporated by reference into the Amendment.
     This Consent of Subsidiary Guarantors is to be attached to, and is to form
an integral part of, the Second Amendment to Revolving Credit and Letter of
Credit Issuance Agreement dated July 25, 2006.
     This Consent of Subsidiary Guarantors may be signed in any number of
counterpart copies and by the parties to this Consent of Subsidiary Guarantors
on separate counterparts, but all such copies shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Consent of Subsidiary Guarantors by facsimile transmission shall be as effective
as delivery of a manually executed counterpart. Any party so executing this
Consent of Subsidiary Guarantors by facsimile transmission shall promptly
deliver a manually executed counterpart, provided that any failure to do so
shall not affect the validity of the counterpart executed by facsimile
transmission.
This Consent of Subsidiary Guarantors has been delivered to and accepted by the
Bank and will be deemed to be made in the Commonwealth of Pennsylvania. This
Consent of Subsidiary Guarantors will be interpreted and the rights and
liabilities of the parties hereto determined in accordance with the laws of the
Commonwealth of Pennsylvania, excluding its conflict of laws rules.
     WITNESS the due execution hereof as a document under seal, as of July 25,
2006,





--------------------------------------------------------------------------------



 



intending to be legally bound hereby.

                                  GUARANTORS:     WITNESS/ATTEST:              
              BOW STEEL CORPORATION, a Delaware                 corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       BOW STEEL OF TEXAS CORPORATION, a    
            Delaware corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       EARTHLINE TECHNOLOGIES, INC., an      
          Ohio corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        

[Signatures Continued on Next Page]
[Continuation of Signatures to Consent to Second Amendment to Revolving Credit
and Letter of Credit Issuance Agreement]

                      WITNESS/ATTEST:       ETCA GP, L.L.C., a Texas limited
liability company    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       ETCA LP, INC., a Delaware corporation
   
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       EXTRUSION TECHNOLOGY                
CORPORATION OF AMERICA, an Ohio corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       NATI GAS CO., an Ohio corporation    

- 10 -



--------------------------------------------------------------------------------



 



                     
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       NEW CENTURY METALS, INC., an Ohio
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       NEW CENTURY METALS SOUTHEAST,        
        INC., a Delaware corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        

[Signatures Continued on Next Page]
[Continuation of Signatures to Consent to Second Amendment to Revolving Credit
and Letter of Credit Issuance Agreement]

                      WITNESS/ATTEST:       PIERCE-SPAFFORD METALS COMPANY,    
            INC., a California corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       RMI DELAWARE, INC., a Delaware
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       RMI METALS, INC., a Utah corporation  
 
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       RMI TITANIUM COMPANY, an Ohio
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       RTI HERMITAGE, INC., an Ohio
corporation, f/k/a                 RTI COMMERCIAL PRODUCTS, INC.    

- 11 -



--------------------------------------------------------------------------------



 



                     
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       RTI ENERGY SYSTEMS, INC., an Ohio
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        

[Signatures Continued on Next Page]
[Continuation of Signatures to Consent to Second Amendment to Revolving Credit
and Letter of Credit Issuance Agreement]

                              WITNESS/ATTEST:       RTI FABRICATION AND
DISTRIBUTION,                 INC., an Ohio corporation    
 
                           
By:
          By:               (SEAL)                  
Name:
          Name:                
Title:
          Title:                
 
                            WITNESS/ATTEST:       RTI FABRICATIONS, L.P., a
Texas limited partnership    
 
                                            By:   ETCA GP, L.L.C., a Texas
limited                         liability company, its general partner    
 
                           
By:
                  By:       (SEAL)
 
 
               
 
   
Name:
                  Name:        
Title:
                  Title:        
 
                            WITNESS/ATTEST:       RTI-ST. LOUIS, INC., a
Missouri corporation    
 
                           
By:
          By:               (SEAL)                  
Name:
          Name:                
Title:
          Title:                
 
                            WITNESS/ATTEST:       TRADCO, INC., a Missouri
corporation    
 
                           
By:
          By:               (SEAL)                  
Name:
          Name:                
Title:
          Title:                
 
                            WITNESS/ATTEST:       WELD-TECH ENGINEERING
SERVICES,                 L.P., a Texas limited partnership    

- 12 -



--------------------------------------------------------------------------------



 



                                              By:   WELD-TECH GP, INC., a Texas
                        corporation, it’s general partner    
 
                           
By:
          By:               (SEAL)                  
Name:
          Name:                
Title:
          Title:                

[Signatures Continued on Next Page]
[Continuation of Signatures to Consent to Second Amendment to Revolving Credit
and Letter of Credit Issuance Agreement]

                      WITNESS/ATTEST:       WELD-TECH GP, INC., a Texas
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        
 
                    WITNESS/ATTEST:       WELD-TECH LP, INC., a Delaware
corporation    
 
                   
By:
          By:       (SEAL)
 
 
       
 
   
Name:
          Name:        
Title:
          Title:        

- 13 -